UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 06-5135



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


SOLOTHAL THOMAS, a/k/a Itchy-Man,

                Defendant - Appellant.



                            No. 06-5159



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


EDUADO SHAWAN COUNTESS, a/k/a Bam, a/k/a Eduardo Countess,

                Defendant - Appellant.



Appeals from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge.
(1:04-cr-00232-CCB)


Submitted:   May 7, 2008                  Decided:   June 10, 2008
Before WILLIAMS, Chief Judge, TRAXLER, Circuit Judge, and Terry L.
WOOTEN, United States District Judge for the District of South
Carolina, sitting by designation.


Affirmed by unpublished per curiam opinion.


Arcangelo M. Tuminelli, Baltimore, Maryland, for Appellant Solothal
Thomas; Joseph J. McCarthy, DELANEY, MCCARTHY & COLTON, PC,
Alexandria, Virginia, for Appellant Eduado Shawan Countess. Rod J.
Rosenstein, United States Attorney, Jason M. Weinstein, Andrea L.
Smith, Assistant United States Attorneys, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     A federal jury convicted Appellants Solothal Thomas and Eduado

Shawan Countess of conspiracy to use, and use of, an interstate

commerce facility in the commission of a murder-for-hire, in

violation of 18 U.S.C.A. §§ 1958 (West 2000 & Supp. 2008) (Counts

Two and Three); conspiracy to possess a firearm in furtherance of

a drug trafficking crime (a conspiracy to distribute 1,000 or more

kilograms of marijuana) and a crime of violence (the murder-for-

hire conspiracy), in violation of 18 U.S.C.A. §§ 924(o) (West 2000

& Supp. 2008) (Count Four); possession of a firearm in furtherance

of the same drug trafficking crime and crime of violence, in

violation of 18 U.S.C.A. § 924(c) (West 2000 & Supp. 2008) (Count

Five); and possession of a firearm in furtherance of the same drug

trafficking crime and crime of violence resulting in death, in

violation of 18 U.S.C.A. §§ 924(j) (West 2000 & Supp. 2008) (Count

Six). The jury also convicted Countess of conspiracy to distribute

1,000 kilograms or more of marijuana, in violation of 21 U.S.C.A.

§§ 846 and 841(b)(1)(A) (West 1999 & Supp. 2008) (Count One).   The

district court sentenced both men to multiple life sentences and to

other concurrent and consecutive terms in addition to those life

sentences. Finding no reversible error in Appellants’ convictions,

we affirm.




                                3
                                       I.

      On appeal, Appellants raise a number of arguments challenging

their respective convictions, including the following: (1) the

district court erred in instructing the jury that a motor vehicle

is a “facility in interstate . . . commerce” under 18 U.S.C.A. §

1958 when the Government put on evidence that the “facility”

element was satisfied by Appellants’ use of a telephone; (2) the

court violated     Bruton v. United States, 391 U.S. 123 (1968), when

it   admitted,    over   Countess’s     objection,    Thomas’s   post-arrest

statement to a federal agent because the statement incriminated

Countess; (3) the court erred in denying Thomas’s motion to dismiss

the indictment for lack of jurisdiction because, inter alia, there

was no verified complaint and because Thomas did not consent to or

understand the jurisdiction of the court; (4) the court erred in

removing   Thomas      from   the   courtroom   during   trial   for   alleged

disruptive behavior; and (5) Countess’s Sixth Amendment rights were

violated because, inter alia, the court refused to remove his

appointed counsel when Countess made clear that he would not accept

any counsel who swore allegiance to the U.S. Constitution.

        We first consider Appellants’ argument that the district

court erred in instructing the jury that Appellants’ use of a Jeep

Cherokee motor vehicle could qualify as use of a “facility in

interstate . . . commerce” under § 1958 when the Jeep never crossed

state   lines    and   the    Government    only   presented   evidence   that


                                        4
Appellants had used telephones as part of their murder-for-hire

scheme, not the Jeep.      As an initial matter, and as a majority of

our sister circuits have held, the phrase “facility in interstate

. . . commerce” encompasses motor vehicles that are used either in

an intrastate or interstate fashion.           See, e.g., United States v.

Marek, 238 F.3d 310, 313 (5th Cir. 2001) (en banc) (holding that “§

1958's use of a ‘facility in interstate commerce’ is synonymous

with the use of an ‘interstate commerce facility’ and satisfies the

jurisdictional element of the federal murder-for-hire statute,

irrespective of whether the particular transaction in question is

itself inter state or wholly intra state” (emphasis in original)).

And,   in    2004,   Congress   amended    §   1958,    striking   the   phrase

“facility in interstate . . . commerce” and replacing it with

“facility of interstate . . . commerce,” to make pellucidly clear

that   the   majority   view    is   the   correct     interpretation    of   the

statute.     See Intelligence Reform and Terrorism Prevention Act of

2004, Pub. L. No. 108-458, 118 Stat. 3638 (2004); see also United

States v. Perez, 414 F.3d 302, 305 n.5 (2d Cir. 2005) (stating that

the December 2004 amendment “clarif[ied] rather than expand[ed] the

scope” of § 1958).

       With respect to Appellants’ contention that the Government

presented no evidence that they used the Jeep as part of their

murderous plot, this contention is simply belied by the record.

Indeed, the Government mentioned in its opening argument that the


                                       5
“facility in interstate . . . commerce” element of § 1958 could be

satisfied by the use of either vehicles or telephones, and the

Government went on to detail the significant role that the Jeep

Cherokee played in the murder-for-hire scheme.    Thus, the district

court did not err in instructing the jury that the “facility in

interstate . . . commerce” element of § 1958 could be satisfied by

Appellants’ use of the Jeep as part of their murder scheme.

     With respect to Countess’s claim that the district court erred

under Bruton in admitting Thomas’s post-arrest statement, “I do

know something about the murder, and I will only speak about

myself,” (Appellants’ Br. at 21; Appellee’s Br. at 26), this

contention is wholly without merit.     Even if Thomas’s redacted

statement implied the participation of at least one other person in

the crime, it did not point in any way to Countess, and, on top of

this fact, the district court gave a limiting instruction that the

jury could only consider the statement as it related to Thomas’s

guilt.   As such, no Bruton violation occurred.   See, e.g., United

States v. Akinkoye, 185 F.3d 192, 198 (4th Cir. 1999) (recognizing

that “statements that . . . do not even refer to the existence of

the defendant are admissible and do not require severance”).

     Finally, we have considered Appellants’ other arguments and

reviewed the briefs in this case, and we find no reversible error

in Appellants’ convictions.




                                 6
                               II.

     For the aforesaid reasons, we affirm Appellants’ convictions

and sentences.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                                7